DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: throughout the Specification, the recitation that “each petal has a thickness that varies as a function of the distance x to 
its far end, the thickness being constant at each distance x” is unclear.  Firstly, ‘the distance x’ is not clearly defined. There is no ‘distance x’ labeled in the drawings. The ‘far end’ is not clear what ‘end’ this is. What defines the beginning and end of the distance x? Secondly, how can the thickness ‘vary as function of distance of x’ and also be ‘constant at each distance x?’ This is totally contradictory. How is the thickness measured axial along the rotational axis?
Likewise, the recitation “the width of the petal as a function of the distance x to the far end of the petal” is unclear.  ‘the distance x’ is not clearly defined. There is no ‘distance x’ labeled in the drawings. The ‘far end’ is not clear what ‘end’ this is. What defines the beginning and end of the distance x?  This recitation is at least on pages 5, 15 and 16. How is the width measured? Radially?
	The specification also discusses ‘force-to-movement ratio’ defined as ‘on the one hand, the value of the force applied to the holder coaxially to the tool while the tool is coaxial with the reference surface in order to make the tool pass from the rest position to the reference position and, on the other hand, the value of the movement of the holder between the rest position and the reference position is comprised between 3 N/mm and 15 N/mm with a set movement speed of 25 mm/s; 
- said force-to-movement ratio is comprised between 5 N/mm and 8 N/mm 
with a set movement speed of 25 mm/s.’ (pages 4-5; 14) 
	This is totally unclear. There is no ‘ratio’ defined and the numbers use force/distance and then movement speed, therefore this recitation is indefinite and not understood.
	What does ‘a’ represent in the formulas?
Page 19, What is the area of ‘the corresponding annular surface’? Annular surface of what? How is a ratio comprised ‘between’ something?  And how is a ratio defined by percentage? This is improper.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the distance x and far end must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the ‘distance x’ and the ‘far end’ as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 3rd paragraph, last line, ‘this transverse end surface’ is confusing as it should say ‘the transverse end surface.’
Claim 2 is totally unclear. The paragraph stating ‘in the case where…’ is unclear. ‘the case’ lacks antecedent basis. The phrase ‘not only a first convex position’ is unclear as what has this position, and what is meant by ‘not only.’ Later it states ‘a second concave reference position.’ This makes no sense.  There is a first convex position and a second concave position, but no first concave position or second convex position. IN addition how can the ‘second concave reference position’ exist against a concave surface to be worked? This is unclear. Also, this option is when the surface is concave, so how can there be two concave surfaces to be worked in this first option that only has one concave surface?  The second option, ‘in the case where the surface to be worked is convex’ is totally unclear as well.  ‘the case’ lacks antecedent basis. The phrase ‘not only a first’ is unclear as stated above. How would the buffer end surface be convex if the surface to be worked is convex? This is confusing. Also, this option is when the surface is convex, so how can there be two convex surfaces to be worked in this first option that only has one concave surface?  
Claim 3, ‘the value’ and ‘the force’ lack antecedent basis. It is unclear what force is needed to obtain the ‘reference position.’ The reference position of claim 1 is a general reference position for a workpiece of various radii.  So is the force claimed a force during the actual buffing/polishing of the work? Is it merely the force to just contact the buffer against a work of different radii?
Claim 4, ‘the force-to-movement ratio’ lacks antecedent basis. Claim 4 is completely unclear and not understood.  The claim recites limitation of ‘said collar such that ‘force-to-movement ratio between the holder…’.  There is no more recitation of the collar to understand this ratio.  In addition, the ‘force-to-movement ratio’ defined as ‘between, first, the value of the force applied to the holder coaxially to the tool while the tool is coaxial with the reference surface in order to make the tool pass from the rest position to the reference position and, second, the value of the movement of the holder between the rest position and the reference position is comprised between 3 N/mm and 15 N/mm with a set movement speed of 25 mm/s is totally unclear. What is ‘the value of the movement?’ What units is this value? There is no ‘ratio’ defined and the numbers use force/distance and then movement speed, so there is no ‘force-to-movement units of the ratio and a ratio is written X:Y which is not present,  Therefore this entire claim is indefinite and not understood.  Same for claim 5.
Claim 10, ‘the distance x’ lacks antecedent basis and is not clearly defined. The phrase  ‘its far end’ is not clear what ‘end’ this is. What defines the beginning and end of the distance x? Secondly, how can the thickness ‘vary as function of distance of x’ and also be ‘constant at each distance x?’ This is totally contradictory. 
Claim 11, ‘the width‘ lacks antecedent basis. This claim is unclear as detailed above in claim 10 regarding the distance x.
Claim 12 has similar problems as claims 10,11. In addition,  the formula has numerators and denominators but there is no division bar between them rendering the formula unclear. What does ‘a’ represent in the formulas? 
Claim 13, what is this shape in relation to? From what perspective? A triangular width shape from a top view? Claim 12 has a width formula and now claim 13 has a width formula, which formula is being used? Same for the thickness. It is unclear how claim 13 further defines claim 12. Also, the formulas in claim 13 do not have division markers between numerators and denominators. 
Claim 14 has similar problems as claim 10.  In addition, the following all lack antecedent basis: the tensile, the material, the elastic modulus, the material, the inverse, the difference in curvature.
Claim 15, ‘the ratio’ , the area, the total area, the surface of petals, the area of corresponding, all lack antecedence.  The claim language ‘i.e. the total area’ is totally unclear as what that refers to.  What is the area of ‘the corresponding annular surface’? Annular surface of what? How is a ratio comprised ‘between’ something?  And how is a ratio defined by percentage? This is improper.
Claim 16, how does the tool ‘pass from one position to another?’ This is unclear. If the machine applies a preset constant force to the tool holder, then how can the constant force be 85-100% of itself? This claim is totally unclear as it claims the machine applies a preset constant force to the tool holder and then the tool holder force is 85-100% of the constant force. If it is constant then it cannot be anything but 100% constant.
Claim 17, ‘the value’ and ‘the force’ lack antecedent basis and appears it should depend on claim 16 not claim 2.
Claims 18 and 19, ‘the force-to-movement ratio’ lacks antecedent basis. Claims 18,19 are completely unclear and not understood.  The claim recites limitation of ‘said collar such that ‘force-to-movement ratio between the holder…’.  There is no more recitation of the collar to understand this ratio.  In addition, the ‘force-to-movement ratio’ defined as ‘between, first, the value of the force applied to the holder coaxially to the tool while the tool is coaxial with the reference surface in order to make the tool pass from the rest position to the reference position and, second, the value of the movement of the holder between the rest position and the reference position is comprised between 3 N/mm and 15 N/mm with a set movement speed of 25 mm/s is totally unclear. What is ‘the value of the movement?’ What units is this value? There is no ‘ratio’ defined and the numbers use force/distance and then movement speed, so there is no ‘force-to-movement units of the ratio and a ratio is written X:Y which is not present,  Therefore this entire claim is indefinite and not understood.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10,15-20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephane-2008/0171502, alone.
Stephane discloses 1. (currently amended) An optical-grade surfacing tool 101, comprising: -a base (130) comprising a rigid holder (104) and a flexible collar (131) encircling said rigid holder (104), which rigid holder (104) has a transverse end surface (113), and which collar (131) has a transverse end surface (132) that is located on the same side as the transverse end surface (113) of the rigid holder (104); -an elastically compressible interface (105) comprising a first transverse end surface (top surface Fig 7), a second transverse end surface (bottom surface-Fig 7) and a lateral surface (side surface (not shown)-Fig 7) extending from the periphery of the first transverse end surface (top surface) to the periphery of the second transverse end surface (bottom surface), the first transverse end surface (top surface) of the elastically compressible interface (105) being attached to the transverse end surface (113) of the rigid holder (104) and to the transverse end surface (132) of the collar (131); and -a flexible buffer (106) having a first transverse end surface (top surface-Fig7) that is attached via 152 to the second transverse end surface (bottom surface) of the elastically compressible interface (105) and a second transverse end surface (bottom surface-Fig7) that is configured to be applied against a surface (2) to be worked, which buffer (106) comprises a central portion that is located plumb or “in line” with the transverse end surface (113) of the rigid holder (104) [0101] and a peripheral portion (outside of buffer pad 106) that is located transversely beyond this transverse end surface (113); wherein  said peripheral portion (outside of pad 106) is joined to the holder (104) exclusively by said interface (105) and by said collar (131), which collar (131) is configured so that the tool (101) is elastically deformable between a rest position that it takes in the absence of stress and a reference position in which the second transverse end surface (bottom surface) of the flexible buffer (106) is pressed against a reference surface (2) that is spherical and of a certain radius [0147].  Stephane discloses that the buffer 106 diameter/radius is the same as the lens diameter/radius [0049] and that can be a diameter of 55mm [0140] which can be a radius of about 27mm. 
Stephane does not disclose the workpiece lens radius to be between 40 mm and 1500 mm.  However, the size of the lens does not provide structural limitations to the tool that is claimed and therefore does not provide a patentable distinction over the claimed limitations.  In addition, the exact size/radius of the workpiece is a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.

Stephane further discloses, as best understood, claim  2. (currently amended) The tool as claimed in claim 1, wherein said collar (131) is configured so that the tool (101) is elastically deformable between said rest position [0147]  that the tool takes in the absence of stress and: -in the case where said surface to be worked is concave, not only a first convex reference position in which the second transverse end surface bottom surface of the flexible buffer is pressed against a first concave reference surface (2) that is spherical, concave and of a certain radius but also a second concave reference position in which the second transverse end surface (bottom) of the flexible buffer is pressed against a second concave reference surface (2) that is spherical, concave and of a radius; or - in the case where said surface to be worked is convex, not only a first convex reference position in which the second transverse end surface (bottom) of the flexible buffer is pressed against a first convex reference surface (2) that is spherical, convex and of a radius but also a second convex reference position in which the second transverse end surface (bottom) of the flexible buffer is pressed against a second convex reference surface (2) that is spherical, convex and has a radius. Stephane discloses the lens can be convex or concave [0014],[0066-0068],[0147], but does not disclose the specific radii of the workpiece, however, the size of the lens does not provide structural limitations to the tool that is claimed and therefore does not provide a patentable distinction over the claimed limitations.  In addition, the exact size/radius of the workpiece is a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.
Regarding claim 3, Stephane applies the needed load/force to polish the in order to make the tool (101) pass from the rest position to the reference position [0053][0147],[0066-68] but does not disclose the claimed force of 30-180N.  However, the exact force would depend on the flexural of the collar 131, the thickness of workpiece and degree of polishing desired and therefore, to use a force of 30-180N would be an obvious design expedient based on desired finish.  
Claims 4 and 5 are so unclear that they cannot be searched.
6. (currently amended) The tool as claimed in claim 1, wherein the transverse end surface (132) of the collar (131) is flush with the transverse end surface (113) of the holder (104) Fig 6 [0147].  
7. (currently amended) The tool as claimed in claim 1, wherein the collar (131) is subdivided into petals (134) [0111].  
8. (currently amended) The tool as claimed in claim 7, wherein said petals (134) are subdivided by radially oriented slits (133) [0110].  
9. (currently amended) The tool as claimed in claim 8, wherein each petal (134) takes root laterally to said rigid holder (104) [0109-0114].  
10. (currently amended) The tool as claimed in claim 9, wherein each petal (27) has a thickness that varies as a function of the distance x to its far end, the thickness being constant at each distance x.  As best understood, Fig 5 shows a thickness (radially) that changes from the outer tip end toward the inner end along a distance x.
15. (currently amended) The tool as claimed in claim 7, wherein the ratio between the area of the transverse end surface (15) of the collar (13), i.e. the total area of the surface of the petals (27), and the area of the corresponding annular surface is comprised between 30 and 80%.  This claim is too unclear as to properly understand the ratio and reject under prior art.
16. (currently amended) An assembly comprising a polishing machine (29) and a tool as claimed in claim 1, , wherein said machine (29) is configured to apply, to the holder (12) of the tool (10), a preset machine force (31) of constant value, and said tool (10) is configured so that the value of the force (31) applied to the holder (12) coaxially to the tool (10) while the tool is coaxial with the reference surface (40) in order to make the tool (10) pass from the rest position to the reference position is comprised between 85% and 100% of said constant value of the machine force (31).  This claim is unclear as to properly understand the limitations.  As best understood, Stephane would apply the necessary force to change from a rest position to a working condition.
17. (new) The tool as claimed in claim 2, wherein the value of the force applied to the holder (12) coaxially to the tool (10) while the tool (10) is coaxial with the reference surface (40, 47) in order to make the tool (10) pass from the rest position to the reference position is comprised between 30 N and 180 N.  As best understood, it would have been an obvious design expedient for Stephane would apply the necessary force to change from a rest position to a working condition and dependent on workpiece size and material, the force could be 30-180 N.
Claims 18,19 are too unclear as to understand the limitations and apply prior art.
20. (new) The tool as claimed in claim 2, wherein the transverse end surface (132) of the collar (131) is flush with the transverse end surface (113) of the holder (104).  [0112]



Allowable Subject Matter
Claims 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar devices of flexibly applying a pad to a lens surface.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
December 13, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723